Citation Nr: 0410579	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a skin disorder, claimed 
as pseudofolliculitis barbae.

4.  Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for an eye disorder, claimed 
as diabetic retinopathy, including as secondary to service-
connected diabetes mellitus.

6.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the residuals of 
a right ankle fracture.

7.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a mental 
disorder, noted as anxiety reaction.
8.  Entitlement to a higher initial evaluation for service-
connected diabetes mellitus, currently rated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had a period of active service from September 1968 to 
November 1970, including a period of active service in Vietnam 
from January 1970 to April 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

The Board recognizes that the pending claim for entitlement to 
service connection for a skin disorder, claimed as 
pseudofolliculitis barbae, was originally certified on appeal and 
characterized by the RO as "whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection" for this disorder.  Upon an initial review of the 
record, however, the Board observes that this claim was denied by 
rating decision in November 1972, and that the veteran responded 
in writing to that decision in December 1972 in terms of what 
should have been construed as a notice of disagreement.  Although 
the RO did promptly respond to that communication by letter, it 
did not thereafter issue a statement of the case (so as to permit 
the veteran an opportunity to continue his appeal to the Board if 
he so desired).  Therefore, the Board does not consider the 
November 1972 rating decision in this matter to be final.  See 38 
U.S.C. § 4005(c) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1972).  Accordingly, the Board has recharacterized the issue as 
listed on the title page of this decision as a still-pending claim 
for service connection (now before the Board via the veteran's 
filing of his substantive appeal after the RO's issuance of a 
statement of the case in November 2003).  See 38 C.F.R. § 19.35 
(2003) (certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction of an 
issue).  

These claims are all REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


REMAND

Information in the claims file appears to indicate that the 
veteran receives the majority, if not all, of his medical 
treatment from the VA Medical Center in Jackson, Mississippi.  The 
claims file currently contains VA treatment records for the 
veteran from this healthcare system dated from approximately 
January 2002 to September 2003, but no later.  Within the VA 
records now associated with the claims file, there is an October 
2002 VA treatment report that mentions the referral of the veteran 
to a VA eye clinic for evaluation of possible diabetic 
retinopathy, as well as a March 2003 notation of a photograph 
taken in conjunction with that assessment.  The actual VA eye 
clinic consultation report, however, is not contained in the 
claims file.

The Board recognizes that the RO notified the veteran of the 
evidence required to substantiate the claims being remanded herein 
but that the veteran provided little relevant information in 
response to the RO's notifications.  The veteran is advised that, 
while VA does have a duty to assist in the development of his 
claims, this duty is not limitless.  His cooperation in responding 
to requests for information and reporting for scheduled 
examinations is required.  In this case, the Board requests that 
the RO contact the veteran one more time and ask him to identify 
any outstanding medical information that may be relevant to any of 
the claims on appeal, to include his complete record of VA 
treatment.  Afterwards, the RO should attempt to associate any 
identified and outstanding records with the claims file, 
especially VA records, and including records from the March 2003 
VA eye clinic consultation.  

The Board reiterates its earlier observation herein that the 
veteran's claim of entitlement to service connection for a skin 
disorder, claimed as pseudofolliculitis barbae, has actually been 
pending since originally filed in August 1972.  The RO should 
therefore take appropriate steps to ensure that the veteran is 
appropriately advised of the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), to this claim for 
service connection (and not new and material evidence as 
previously characterized).  

The Board also recognizes that the veteran was last afforded a VA 
examination for his now service-connected diabetes mellitus in 
September 2002.  In the course of this appeal he has asserted that 
his manifestations have not fully been considered and/or that such 
have worsened.  Thus, he should be afforded an updated examination 
that includes consideration of all diabetes manifestations.  

Accordingly, these claims are REMANDED for the following action:

1.  The claims file should be reviewed in order to ensure that all 
notification and development action required by the VCAA and its 
implementing regulations is completed for these claims, especially 
for the matter of entitlement to service connection for a skin 
disorder, claimed as pseudofolliculitis barbae, consistent with 
all governing legal authority.

2.  The RO should contact the veteran and ask him to identify any 
outstanding VA and private records pertaining to his treatment for 
any of the disorders claimed on appeal.  The RO should then 
attempt to associate all identified VA medical records with the 
claims file (including a March 2003 eye clinic consultation 
report), as well as any records from appropriately identified 
private medical providers for which the veteran has signed a 
release.

3.  After the requested development has been completed, to the 
extent possible, the RO should arrange for the veteran to undergo 
a VA examination in order to assess the current level of severity 
of his service-connected diabetes mellitus, and to identify all 
etiologically related manifestations of this disease.  The RO must 
forward the claims file to the examiner for review in conjunction 
with this examination.  In the written report, the examiner 
should:

a. identify all current symptomatology and required treatment for 
this disease, to include whether the veteran must use insulin (and 
if so, how often), follow a restricted diet, regulate his 
activities, and undergo hospitalization or other extensive 
treatment; and 

b. identify all etiologically related manifestations of this 
disease as pertaining to the veteran, to include confirming or 
refuting whether he has hypertension, and eye problems such as 
diabetic retinopathy that are related to diabetes mellitus. 

The examiner should set forth a complete rationale for all 
opinions expressed and conclusions reached in the examination 
report. 

4.  Then, the RO should review the entire claims file and ensure 
that any additionally indicated development, to include obtaining 
any VA examinations deemed necessary to determine the nature and 
etiology of any claimed disability, is conducted.

5.  After the RO has completed all of the above development to the 
extent possible, it should readjudicate all claims.  If the RO 
cannot grant the benefits sought on appeal in their entirety, then 
it should furnish the veteran and his representative, if any, with 
a supplemental statement of the case, and afford a reasonable 
opportunity for response before the record is returned to the 
Board for further review.

Thereafter, subject to current appellate procedure, the RO should 
return the case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The RO must afford these claims expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



